Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 17/750415
    
        
            
                                
            
        
    

Parent Data17750415, filed 05/23/2022 Claims Priority from Provisional Application 63213697, filed 06/23/2021Claims Priority from Provisional Application 63242041, filed 09/09/2021claims foreign priority to 202210237941.1 , filed 03/10/2022

1.	Claims presented for examination: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/15/2021 and 02/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11/093,500. Although the claims at issue are not identical, they are not patentably distinct from each other because both application which deal with either minimum cost or maximum to execute the input query based on the cost query scheme.  Although, the claim language direct low or high cost but both are showing the cost similar use of calculation to achieve the result.  Therefore, one ordinary skill in the art would be able to modify the instant 500’ to arrive the same invention.

Claim Rejections - 35 USC § 101
4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more. The claim(s) recite(s) generating minimum query cost compliance data for the query request based on determining whether the minimum query cost data complies with the minimum query cost rule. This judicial exception is not integrated into a practical application because claim recited a high level generalization of concept without providing any details how the invention can be accomplished. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim lack of detail in generating the maximum query cost compliance data. These language in the claims 6 or 8. Applicant(s) is advised to incorporate the languages in these to claims to overcome the 101 rejection.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154